NO. 07-04-0474-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  DECEMBER 28, 2005

                          ______________________________

                         JEREMY LEE WARREN, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                NO. 49,148-C; HONORABLE PATRICK PIRTLE, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Jeremy Lee Warren, appeals his conviction for the offense of robbery.

Appellant was sentenced to ten years incarceration in the Institutional Division of the Texas

Department of Criminal Justice. We affirm.


                                        Background


       A United Supermarket employee saw appellant reaching into shelving containing

sinus medication. As the employee had recently stocked the sinus medications, she
noticed that most of what she had stocked was missing. Being suspicious of appellant,

who was wearing a jacket in early May, the employee reported her observations to

management. Appellant was seen leaving the store without paying for anything.


      Two members of United’s management, Trey Funderburg and David Parker, began

following appellant. They observed appellant take off his jacket and attempt to stuff some

sinus medication into his pants. The managers asked appellant to come back into the

store. Appellant ran from the managers and, upon reaching the other side of an adjacent

street, began taunting them. Appellant stated that, since he was off of United’s property,

the managers could not touch him. At this point, one of the managers told another United

employee to phone the police.


      The managers crossed the street and began following appellant. They repeatedly

asked appellant to return what he had taken. Appellant responded by threatening to fight

the managers if they continued to follow him. During the next few minutes, appellant

obtained a beer bottle, ran at the managers, and threw the bottle striking Parker. Parker

picked up the bottle to keep appellant from reacquiring the weapon. The managers

continued to follow appellant who “darted” into a stairwell at a nearby apartment complex.

Funderburg went into another stairwell in an attempt to cut off appellant’s escape. Parker

pursued appellant into the stairwell that he had taken. Upon rounding the corner of the

stairwell, appellant charged Parker, knocking the bottle from his hand. A struggle ensued

with both appellant and Parker attempting to obtain the bottle. Parker was successful in

keeping appellant from the bottle but, during the struggle, appellant grabbed Parker by the

shirt and threw him to the ground causing Parker a minor scrape to his elbow. Appellant

                                            2
then walked away. The managers continued to follow appellant until police arrived and

arrested appellant.


       By two issues, appellant contends that the evidence supporting his conviction was

legally and factually insufficient. Specifically, appellant challenges the sufficiency of the

evidence that he intentionally, knowingly, or recklessly caused another bodily injury in the

course of committing theft, an essential element of the offense of robbery. See TEX . PEN .

CODE ANN . §§ 29.01(1), 29.02 (Vernon 2003).1


                                     Standards of Review


       Evidence is legally sufficient if, viewing all of the evidence in the light most favorable

to the verdict, a rational fact finder could have found the essential elements of the crime

beyond a reasonable doubt. See King v. State, 29 S.W.3d 556, 562 (Tex.Crim.App. 2000).

A conviction will be sustained unless it is irrational or unsupported by more than a mere

modicum of evidence. Moreno v. State, 755 S.W.2d 866, 867 (Tex.Crim.App. 1988).


       Evidence is factually sufficient if, viewing all of the evidence in a neutral light, a

rational fact finder would be justified in finding the defendant guilty beyond a reasonable

doubt. See Zuniga v. State, 144 S.W.3d 477, 484 (Tex.Crim.App. 2004). There are two

ways in which the evidence may be factually insufficient. First, when considered by itself,

evidence supporting the verdict may be too weak to support the finding of guilt beyond a

reasonable doubt. Id. Second, considering all of the evidence, both for and against the


       1
           Further reference to provisions of the Texas Penal Code will be by reference to “§
__.”

                                               3
verdict, the contrary evidence may be so strong that the beyond-a-reasonable-doubt

standard could not have been met. Id. at 484-85.


                                           Law


      A person commits the offense of robbery if, in the course of committing theft and

with intent to obtain or maintain control of the property, he intentionally, knowingly, or

recklessly causes bodily injury to another. § 29.02(a)(1). The phrase “in the course of

committing theft” is statutorily defined to include conduct that occurs in immediate flight

after the attempt or commission of theft. § 29.01(1). However, neither the penal code nor

case law defines “immediate flight.”       Oggletree v. State, 851 S.W.2d 367, 369

(Tex.App.–Houston [1st Dist.] 1993, writ ref’d). Whether bodily injury was caused in the

immediate flight from a theft must be determined by comparing the facts of the case with

case law addressing the issue. Id.


                                         Analysis


      Appellant does not dispute that he committed theft nor that he injured Parker.

However, appellant contends that he did not commit robbery because the bodily injury he

caused Parker did not occur in the course of committing theft. Appellant contends that,

since he subjectively believed that the managers could not pursue him once he left the

store’s property, he was not in immediate flight from the commission of the theft when he

injured Parker. While appellant presents both legal and factual sufficiency issues, the

argument for each issue is identical.



                                            4
       We initially note that appellant cites no case law nor provides any substantive

argument to support his contention that his subjective belief that there was no reason to

flee negates a determination that subsequent bodily injury was caused in immediate flight

from a theft. This failure to adequately brief the issues presented precludes us from

adequately evaluating these issues. See TEX. R. APP . P. 38.1(h); Lagrone v. State, 942
S.W.2d 602, 614 (Tex.Crim.App. 1997). However, in an abundance of caution, we will

address each of appellant’s issues.


       We construe appellant’s sufficiency challenge to contend that appellant’s subjective

belief that he could not be pursued by the managers negated the essential robbery element

that he caused another bodily injury while in immediate flight from the commission of the

theft. In Oggletree, the appellant challenged the sufficiency of the evidence supporting his

aggravated robbery conviction contending that the bodily injury that he caused upon his

return to the scene of the theft was separate and distinct from his immediate flight from the

attempted theft. Oggletree, 851 S.W.2d at 369. The court rejected this contention

determining instead that, because the appellant had engaged in one continuous criminal

episode uninterrupted by intervening circumstances, a rational jury could have found that

the appellant caused bodily injury in the immediate flight from the attempted theft. Id. 369-

70. Thus, in Oggletree, the appellant’s subjective belief that he had successfully fled from

the theft prior to his return to the scene of the crime had no bearing on the determination

of whether appellant caused another bodily injury in immediate flight from the theft. Based

on the reasoning of Oggletree, we are not persuaded by appellant’s main argument that




                                             5
his subjective belief negates a determination that he caused another bodily injury in the

commission of theft. See Sims v. State, 99 S.W.3d 600, 603 (Tex.Crim.App. 2003).


         Viewing all of the evidence in the light most favorable to the verdict, we conclude

that the evidence was sufficient to enable a rational jury to find, beyond a reasonable

doubt, that appellant caused Parker bodily injury while in immediate flight from the theft.

See King, 29 S.W.3d at 562. We overrule appellant’s first issue.


         Further, having rejected appellant’s contention regarding the effect of his subjective

belief, we conclude that the remaining evidence, when viewed in a neutral light, is not so

weak that a rational jury could not have found appellant guilty of robbery beyond a

reasonable doubt. Evidence was presented that appellant alternated between walking and

running from the pursuing managers, threatened the managers in an attempt to dissuade

them from following him, threw a bottle at the managers to halt their pursuit, attempted to

evade their pursuit by darting into a stairwell at a nearby apartment complex, and attacked

Parker to elude apprehension. We conclude that this evidence is sufficient to establish that

appellant acted in one continuous criminal episode uninterrupted by intervening

circumstances and, therefore, the jury was rationally justified in concluding that appellant

injured Parker while in immediate flight from the theft. We overrule appellant’s second

issue.




                                               6
                                         Conclusion


       Concluding that the evidence supporting appellant’s conviction for robbery was both

legally and factually sufficient, we affirm the judgment of the trial court.




                                                   Mackey K. Hancock
                                                       Justice



Do not publish.




                                               7